Citation Nr: 0527106	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  01-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for neuroma of the left 
foot.

2.  Entitlement to service connection for multiple lipomas.

3.  Entitlement to service connection for hepatitis-C.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
secondary to parasite exposure.

5.  Whether the rating decision of March 20, 1996 was clearly 
and unmistakably erroneous in failing to grant a total rating 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board in November 2001.  At that 
time, the Board denied the veteran's claims, and the veteran 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's decision was 
vacated and remanded for reconsideration of the veteran's 
claims in accordance with a joint motion for remand.  The 
case was again before the Board in November 2003, at which 
time it was remanded pursuant to the Court's Order.

Entitlement to service connection for tinnitus along with 
entitlement to service connection for hearing loss were 
previously among the veteran's claims on appeal.  However, 
pursuant to an April 2005 rating, service connection was 
established for both claimed disabilities.  Thus, the Board 
lacks further jurisdiction over those claims.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 (2004).  

It is noted that tinnitus was established as 10 percent 
disabling, and the veteran subsequently submitted a Statement 
in Support of Claim dated in June 2005 directly to the Board 
in which he claims separate 10 percent ratings for tinnitus 
in each ear.  The veteran's correspondence does not 
constitute a Notice of Disagreement which would confer 
jurisdiction on the Board, because it was not filed at the 
RO.  Because that issue is not before the Board on this 
appeal, it is hereby referred to the RO for appropriate 
action.  See Beyrle v. Brown, 9 Vet. App. 24 (1996) (Holding 
that  veteran's hearing testimony before the Board does not 
meet the requirements for a Notice of Disagreement because 
such testimony, even if given within the one-year  filing 
period was taken before the Board and not the RO.  

The appeal for the claim of entitlement to service connection 
for hepatitis C is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A neuroma of the left foot was not incurred in or 
aggravated by active military service. 

3.  Multiple lipomas were not incurred in or aggravated by 
active military service. 

4.  Service connection for a skin disorder, claimed secondary 
to parasite exposure was denied in an unappealed November 
1993 rating decision.

5.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a skin disability 
since the November 1993 rating decision and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  At the time of the March 1996 rating decision, the 
veteran was precluded from securing or following a 
substantially gainful occupation due to a service-connected 
psychiatric disorder.





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for neuroma of the left foot are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002). 

2.  The criteria for the establishment of service connection 
for multiple lipomas are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002). 

3.  The November 1993 rating decision is final, and new and 
material evidence sufficient to reopen a claim for service 
connection for a skin disorder has not been received.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002).

4.  The March 1996 rating decision was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
instant case on appeal, the veteran filed his claim in May 
2000, to which the RO issued a notice to the veteran of VA's 
duty to assist and other VCAA responsibilities in a 
responsive letter dated March 14, 2001, which preceded the 
initial adverse rating issued on March 21, 2001.  More 
comprehensive additional notice was issued on January 20, 
2004.  As such, the timing of the VCAA notice comports with 
the holding in Pelegrini, supra.  

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA sought to obtain 
military treatment records from Germany referenced by the 
veteran.  A Social Security Administration award of 
disability benefits was made in January 1998 based upon PTSD 
as the sole disablement.  In light of the Board's decision 
below, no additional development is necessary with regard to 
such records.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  In 
this case the bulk of the claimed disorders became manifest 
many years after service.  Further opinions are not needed in 
this case because there is sufficient medical evidence to 
decide the claims.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review. 

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The veteran served in Vietnam, earning the Combat 
Infantryman's Badge and he is thus entitled to the statutory 
presumption afforded by 38 U.S.C.A. § 1154(b).  This 
provision lightens the burden of a veteran who seeks benefits 
for an allegedly service-connected disease or injury and who 
allege that the disease or injury was incurred in, or 
aggravated by, combat service.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994).  Section 1154(b) sets forth a 
three-step, sequential analysis that must be undertaken when 
a combat veteran seeks benefits under the method of proof 
provided by the statute.  Initially, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  38 U.S.C.A. § 1154(b).  Secondly, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service." 
Id.  The statute provides that if these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no official 
record of such incurrence exists.  Id.  Thus, if a veteran 
satisfies both of these inquiries mandated by the statute, a 
factual presumption arises that the alleged injury or disease 
is service-connected.  The presumption is, however, 
rebuttable.  The VA may rebut the presumption by presenting 
"clear and convincing evidence to the contrary."  Id. Thus, 
as the third step in the analysis, it must be determined 
whether the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id. Collette v. Brown, 82 F.3d 
389, 392-93 (1996).

The reduced evidentiary burden provided for combat veterans 
relates only to the question of service incurrence, "that is, 
what happened then--not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required."  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, 7 Vet. App. at 
507.  


Evidence of Record

Service medical records are silent as to complaints, 
treatment or diagnoses relating to the claimed disorders.  VA 
Medical Center records from August 1984 documented the 
veteran's request for treatment for polysubstance abuse.  A 
small cyst was noted on the lateral side of the left upper 
arm, and the veteran indicated that there were more cysts in 
his groin area.  He was admitted to the detoxification unit 
at the VA Medical Center in June 1992.  He exhibited normal 
gait, and no reference as to any of the claimed disabilities 
was documented.

An Agent Orange Registry examination was conducted in August 
1992.  The veteran reported defoliant exposure during service 
in Vietnam and the onset of dermatitis in service.  Hepatitis 
was diagnosed in June 1992.  Slight hepatomegaly was noted.  
His extremities were normal.  Examination of his skin 
revealed scattered, small follicles on the extremities, 
abdomen and shoulders.  There were dry, desquamating areas on 
the palmar and interdigital areas.  Dermatitis and hepatitis 
were diagnosed.  The veteran fell off a ladder in April 1993 
and hurt his left foot.  

He was admitted to domiciliary care in June 1993.  He was 
using hydrocortisone cream on admission.  During his stay he 
reported to sick call for orthopedic complaints, but no 
complaints relative to skin problems, neuromas or lipomas 
were recorded.  In October 1993, he was admitted for 
detoxification.  Although examination of his joints and 
extremities was reported, no skin condition, neuromas or 
lipomas were documented.  

The veteran was hospitalized in January 1994 for alcohol 
rehabilitation.  On physical examination the abdomen was 
soft.  The liver was not palpable.  Ascitic fluid was not 
found.  Spider angiomata were not found.  The skin was not 
jaundiced.  At discharge he was prescribed medication for 
itching and burning of the skin.

The veteran was seen at a VA medical center in May 1994 for 
loss of skin on the palms of his hands.  He reported that he 
had the problem for many years.  The last episode had been 
three weeks prior to the examination.  It cycled on a monthly 
basis.  He got bumps on the lateral aspect of his fingers 
that were blister-like.  On physical examination the skin at 
the base of his palms was mildly exfoliated.  There were no 
blisters.  Dishydrotic syndrome was diagnosed.

Social Security Administration records included a January 
1998 fully favorable notice of decision.  The veteran was 
found disabled within the meaning of the Social Security 
Administration 's law and regulation beginning in January 
1997 based entirely on his service connected post traumatic 
stress disorder (PTSD).

In September 1998, the veteran underwent surgical removal of 
a neuroma on his left foot.  In December 1998 he was said to 
have no skin lesions.


In November 1999 records, a small amount of fungal growth was 
noted on both ears.  There was no bleeding or break in the 
tissue.  There was psoriasis on the scalp area that was of 
questionable fungal-type.  The abdomen was soft with one 
lipoma noted on the right abdomen just to the side of the 
umbilical cord, and one on the right mid-back.  He was 
receiving treatment for hepatitis-C.

In January 2000 he was seen for complaints of recurrent skin 
infections on his ears, nose, and scalp.  Dry, crusting 
lesions were noted.  Folliculitis was diagnosed.

In April 2000, the veteran underwent surgical removal of 
recurrent lipomatous masses on the mid-right-back region, 
left arm and right inner thigh.  He had a history of previous 
excision of lipomas in 1994 and a foot neuroma in 1998.

Neuroma of the left foot

The veteran contends that the neuromas in his left foot were 
due to extreme physical exertion, including carrying 150-lb. 
packs, in Vietnam.  However, left foot pain or neuroma in the 
left foot was not demonstrated in service, and there is no 
in-service combat event alleged that led to neuromas.  

The evidence of a left foot neuroma, first appearing many 
years after separation from service, has not been attributed 
to service by any competent medical examiner.  The Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim).  Accordingly, the 
preponderance of the evidence is against the claim.



Multiple Lipomas

The veteran has contended that the lipomas are attributable 
to Vietnam service.  

In October 2001, his representative attributed them to Agent 
Orange exposure in service.  A veteran, such as here, who was 
exposed to an herbicide agent during active military, naval, 
or air service, is entitled to service connection on a 
presumptive basis for certain enumerated diseases even though 
there is no record of such disease during service if the 
requirements of 38 C.F.R. § 3.307(a)(6) and (d) are 
satisfied.  38 U.S.C.A. §§ 1101, 1113, 1116 (West 2002); 38 
C.F.R. § 3.309(e) (2004).  However, lipomas are not listed 
among the diseases for which service connection is warranted 
on a presumptive basis.  

Evidence of recurrent lipomas first appearing many years 
after service has been presented.  However, no lipomas were 
manifest in service and no competent examiner has attributed 
them to service.  The veteran as a lay person lacks the 
medical training and expertise to attribute the remote onset 
of recurrent lipomas to service.  After consideration of all 
of the evidence, the Board finds that the preponderance of 
the evidence is against the claim.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the 
benefit of the doubt rule applies only when the positive and 
negative evidence renders a decision "too close to call").   


Skin Condition - New and Material Evidence

In an unappealed rating determination from November 1993, the 
RO denied entitlement to service connection for a skin 
condition claimed as secondary to parasites in service, 
because although the veteran was treated for a tick bite in 
service, there were no residuals shown.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105. 

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  If new and material evidence has not been received, 
the claim may not be reopened, and the evidence is not 
weighed again on the merits.

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001.  Id.  

The evidence before the RO at the time of the November 1993 
rating decision included service medical records that 
documented a complaint of having a tick in his groin in 
January 1972.  On examination there was a small area of 
induration without evidence of any infection; a tick was not 
found, and a tick bite was not confirmed.  The remaining 
service medical records including the separation examination 
were silent regarding any residuals from this alleged bite or 
other skin complaints.  VA Medical Center records in November 
1984 had documented the veteran's reported urticaria when in 
contact with paint, formaldehyde, polyurethane and other 
chemicals in his work as a wood handler.  As noted above, 
service connection was denied by the RO in November 1993.

The evidence submitted in support of the petition to reopen 
the claim for service connection includes the assertion that 
he had an undiagnosed, itching, burning, flaking, peeling, 
oozing, inflamed and crusty skin condition for which he was 
receiving treatment.  Since he believed that he was bitten by 
a tick in service he felt that he might have Lyme's disease.  
The veteran underwent an Agent Orange Registry examination in 
August 1992, at which time, he reported dermatitis that began 
in service in 1969.  He also reported urticaria that became 
evident in 1972 in Germany and that became worse when he was 
transferred back to Vietnam.  He reported exposure to 
defoliant in service.  Dermatitis was diagnosed.  Dishydrotic 
syndrome on the veteran's hands was diagnosed in May 1994.  A 
fungal infection and possible fungal-type psoriasis was 
diagnosed in November 1999.  Folliculitis was diagnosed in 
January 2000.

In determining whether the veteran has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection for 
a skin disorder was previously denied on the basis that no 
chronic skin disorder was shown in service.  In other words, 
although the veteran had presented in service with a 
complaint of a tick bite with some evidence of skin 
induration in the area, the service medical records supported 
the conclusion that this was an acute incident and resolved 
without residual disability.  Any post-service skin 
conditions had not been attributed to service or the in-
service alleged tick bite.

The new evidence fails to establish a chronic skin disease in 
service and failed to attribute any post-service skin 
disorders to service.  The evidence submitted consisted of 
post-service medical evidence of various skin disorders, none 
of which were attributed to a tick bite residuals or to 
service.  Such evidence is not material to the issue of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The evidence also consisted of the veteran's assertions that 
his post-service skin condition, variously categorized, was 
in some way attributable to service.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements do not serve to reopen his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

The evidence recently submitted does not therefore bear 
directly or substantially upon the specific matters under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.  Based 
on the foregoing, the Board concludes that, inasmuch as no 
new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


Clear and Unmistakable Error

The veteran contends that the RO committed a "grave 
procedural error" in a March 20, 1996 (hereinafter March 
1996) rating decision when it failed to consider and grant a 
total rating based on individual unemployability due to the 
symptomatology associated with his post-traumatic stress 
disorder.  He has contended that the VA examinations 
conducted in December 1993 and February 1996 established 
informal claims for a total rating based on individual 
unemployability.

Having carefully considered the veteran's contentions in 
light of the law and the evidence then of record, the Board 
finds that clear and unmistakable error is present in the 
March 1996 rating decision, and the appeal will be granted.

The veteran filed a claim in June 1993 seeking service 
connection for post-traumatic stress disorder.  A VA 
examination was conducted in December 1993.  Service 
connection for post-traumatic stress disorder was established 
in January 1994 with a 70 percent evaluation assigned.  The 
RO confirmed and continued the 70 percent evaluation in a 
January 1994 rating decision.  The veteran filed a claim for 
a total rating based on individual unemployability in May 
1994, and the claim was denied by the RO in a June 1994 
rating decision.

The veteran was reexamined on February 27, 1996.  Thereafter, 
the RO issued the March 1996 rating decision in question.  
Based on the report of the VA examination, the RO confirmed 
and continued the 70 percent evaluation.  The RO held that 
based on this evidence, that "the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment."  
The higher evaluation of 100 percent was found not warranted 
because the evidence did not demonstrate an "inability to 
obtain or retain employment."  The veteran was notified of 
that decision and did not appeal.

Under the provisions of 38 C.F.R. § 3.105(a), an RO rating 
decision may be reversed or amended if that adjudication is 
clearly and unmistakably erroneous.  Otherwise prior 
decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  A 
determination of CUE in a prior adjudication is suitable 
where: (1) "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was [CUE] must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (emphasis 
added).

The Board notes that 38 C.F.R. § 4.16(c) (1996) provides that 
the assignment of a 100 percent schedular rating is warranted 
in cases in which a veteran is rated 70 percent disabled due 
to a psychiatric disorder, the psychiatric disorder is the 
only compensable disability, and the psychiatric disorder is 
found to preclude him from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1996); Swan v. Derwinski, 1 Vet. App. 20 (1990).  Effective 
November 7, 1996, 38 C.F.R. § 4.16(c) was stricken from the 
rating schedule.  Nevertheless, as the veteran's claim for an 
increased rating was filed before the regulatory change 
occurred, and he was rated 70 percent disabled for his PTSD 
pursuant to the following decision, 38 C.F.R. § 4.16(c) was 
applicable to his claim.  

Upon its present review, the Board observes that although the 
March 1996 rating considered a 100 percent rating on a 
schedular basis, the RO failed to consider § 4.16 (c).  That 
failure constituted CUE error within the aforementioned legal 
framework.

In accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, (3d 
ed., revised, 1987), (DSM-III-R), the severity of mental 
disorders are represented based on the Global Assessment of 
Functioning Scale (GAF Scale), with a numeric evaluation of 
between 0 and 100, with 0 being the most severe.  In the 
veteran's case, the February 27, 1996 VA examination reported 
a GAF score was 25, which indicates that he was unable to 
function in almost all areas.  The Board is not free to 
ignore the medical evidence of record.  Such findings are 
consistent with the criteria for a total rating, effective as 
of the time of the examination.  

The facts found thus indicate that the veteran's service-
connected disability was then more nearly productive of a 
severe level of social and industrial inadaptability and 
demonstrate that he was precluded from an ability to obtain 
and retain substantially gainful employment.  

The RO's March 1996 rating decision was clearly and 
unmistakably erroneous in that it did not properly apply 
38 C.F.R. § 4.16 (c) in effect at that time to the evidence 
of record at that time, and, but for that error, the outcome 
would have been manifestly changed.




ORDER

Entitlement to service connection for neuroma of the left 
foot is denied.

Entitlement to service connection for multiple lipomas is 
denied.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a skin disorder, claimed secondary to parasite exposure, the 
appeal is denied. 

Clear and unmistakable error having been shown, a 100 percent 
disability evaluation for PTSD is granted, effective February 
27, 1996.


REMAND

The veteran was diagnosed with hepatitis in June 1992.  He 
was admitted for alcohol detoxification in May 1993.  On 
examination his liver was 3-fingerbreaths below the right 
costal margin and was tender.  Alcohol hepatitis was 
diagnosed.  Liver function returned to normal during the 
hospitalization.  As noted above, he was admitted to 
domiciliary care in June 1993 with a documented history of 
alcohol dependency and polysubstance abuse involving heroin 
and other drugs.  In October 1993, he was admitted for 
detoxification.  On physical examination his abdomen was soft 
and bowel sounds were present.  Although examination of his 
joints and extremities was reported, no skin condition, 
neuromas or lipomas were documented.  Mild alcoholic 
hepatitis was diagnosed.  He was discharged from the 
domiciliary in November 1993 for an alcohol violation in a 
substance-free program.  The veteran was hospitalized in 
January 1994 for alcohol rehabilitation.  On physical 
examination the abdomen was soft.  The liver was not 
palpable.  Ascitic fluid was not found.  Spider angiomata 
were not found.  The skin was not jaundiced.  The veteran was 
evaluated in June 1998 to differentiate his hepatitis.  He 
reported a history of multiple sexual partners and 
intravenous drug abuse.  Hepatitis-C (only) was diagnosed.

The veteran claims that hepatitis-C was attributable to when 
he was in Vietnam.  In his Notice of Disagreement, he 
indicated that rather than coming from his drug use, it was 
as likely as not that it came from exposure to human waste, 
handling corpses, air-powered vaccination guns and/or 
contaminated water and food in Vietnam.  The veteran also 
recently submitted a response to hepatitis risk factors in 
February 2004 where he claimed that he used heroin 
intravenously to cope with combat stress, that he had an ear 
piercing in service and he also shared a razor.  

As noted above, the veteran served in combat, and his account 
of such events as then occurring is presumed credible 
throughout the adjudication of the claim.  38 U.S.C.A §  
1154(b).  

Although hepatitis-C was first diagnosed many years after 
separation from service, and diagnoses of alcoholic hepatitis 
are of record, the veteran has asserted that he was exposed 
to some hepatitis-C risk factors during service.  Under the 
circumstances, a medical assessment of such factors, as 
presumed credible, is warranted in light of the other 
evidence of record.  

The veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004). 

Accordingly, this case is REMANDED for the following action:   

1.  The claims file should be referred to 
a specialist in liver disorders to 
determine the likelihood of the veteran's 
having contracted hepatitis C during 
service in 1969 to 1972.  

The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

Following a file review and considering 
when the initial diagnosis of hepatitis C 
was made, the examiner must provide an 
opinion as to the relative likelihood of 
the veteran having contracted hepatitis C 
through each of the following sources: a) 
air gun inoculations, exposure to human 
waste, handling corpses and/or 
contaminated water and food in Vietnam; 
b) ear piercing and sharing razors in 
service; c) sexual activities during 
service; d) illicit drug use in service; 
e) illicit drug use after service; f) 
unprotected sexual activity post service; 
g) any other indicated potential sources 
of infection.  Specifically, the reviewer 
is requested to provide an opinion, 
without resort to speculation, as to 
whether any of the foregoing incidents 
caused the veteran's hepatitis C.  If the 
examiner cannot provide the above 
requested opinion(s) without resort to 
speculation, it should be so stated.  

The examiner must explain the rationale 
for any opinions provided.  If the 
examiner believes that an examination is 
warranted the veteran should be scheduled 
for an examination.  

2.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

3.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed claim.  If the 
evidence demonstrates that any of the 
veteran's claimed risk factors during 
service was the source of his hepatitis 
C, the RO must address whether such 
constituted willful misconduct and thus a 
bar to entitlement to service connection 
for hepatitis C on that basis.  The RO 
must cite any applicable military rules, 
regulations, or standing orders, or other 
governing or applicable laws, when 
addressing whether any of the veteran's 
risk factors was willful misconduct.  

If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


